Citation Nr: 0022409	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
bilateral hip disability has been submitted.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL 

The veteran and his spouse


INTRODUCTION

The veteran had active service from January 1941 to January 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that no new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral hip disability had been submitted.  


FINDINGS OF FACT

1.  By rating decision dated in August 1989, the RO denied 
service connection for disability of the hips and notified 
the veteran of the decision; he did not appeal.

2.  The additional evidence added to the record since the 
August 1989 rating decision that denied service connection 
for disability of the hips, is cumulative; does not bear 
directly and substantially upon the specific matter under 
consideration; and/or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision that denied entitlement 
to service connection for disability of the hips is final.  
38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 
1991)]; 38 C.F.R. § 19.192 (1988) [38 C.F.R. § 20.1103 
(1999)].

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a bilateral hip disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was discharged from the United States Navy in 
January 1947.  The RO first received his claim for VA pension 
(nonservice-connected) benefits because of bilateral 
degenerative osteoarthropathy with subluxation of both hips, 
post-operative, in April 1971. 

The claims file contains service medical records.  When the 
veteran was examined for entry into service, there were no 
pertinent abnormalities on clinical examination of the spine 
and extremities.  At the time of the veteran's service 
separation examination in October 1946, the extremities and 
spine were normal.  

A statement dated in March 1971 from a private orthopedic 
doctor indicates that the veteran was under treatment for 
bilateral degenerative osteoarthropathy with subluxation of 
both hips.  It was noted that the veteran underwent surgery 
in 1970, and he remained disabled. 

The veteran was provided a VA orthopedic examination in June 
1971.  The veteran gave a history of having bilateral hip 
disease since childhood, and he began to have hip symptoms in 
approximately 1944.  Due to pain and limitation of motion in 
both hip joints, he had a cup arthroplasty of the right hip 
in January 1970 and a cup arthroplasty of the left hip in 
October 1970.  The diagnosis was both hips, residuals, post-
operative, cup arthroplasties with limitation of motion, 
shortening of the right lower extremity and muscular atrophy 
of the right lower extremity, symptomatic, chronic, severe, 
in both hips.  A subsequent rating decision date in July 1971 
granted a permanent and total disability rating for pension 
purposes.  

The RO received the veteran's claim for VA compensation 
benefits for hip disability in March 1985.  

The veteran was hospitalized at a VA facility in March 1985 
for a right Girdlestone procedure.  The diagnoses were 
congenital hip dislocation; left total hip revision; and 
failed right total hip revision. 

In a statement received by the RO in January 1986, the 
veteran explained that he injured his hips on one occasion in 
1941 during service when he participated in a fire drill when 
he was stationed in Seattle, Washington.  At the time, he was 
on the nozzle end of a fire hose when the pressure was turned 
on, and it threw him all over the pier.  The veteran stated 
that this aggravated his hips.  On another occasion in 1943, 
the veteran was at topside, going below deck at the mid-ship 
hatch, when he went down through the manhole but missed the 
ladder.  He fell all the way down.  The veteran stated that 
this also aggravated his hips.  The veteran then described 
how later in 1944, he was stationed in Pearl Harbor and while 
walking down the street doing some sightseeing, he got a 
catch in his groin which caused him pain and made him limp.  
He stated that it was sometime later, after he was 
discharged, that he found out that the problems were from his 
hips.  

A rating decision dated in March 1986 denied service 
connection for hip disabilities on the basis that the 
currently diagnosed disability became manifest and was 
initially confirmed by medical evidence on a date too remote 
from the veteran's period of active duty to warrant service 
connection on any basis.  

In March 1986, the RO received a supporting statement from 
one of the veteran's military associates, EB.  He stated that 
he did not know anything of the fire hose accident.  He was 
sure that he had heard about the hatch incident, but after 43 
years, one forgets lots of things.  He did recall how rough 
some of the waters were, and he could understand how an 
accident could happen.  

In March 1986, the RO also received a letter, dated in June 
1974, from a private doctor who noted that he treated the 
veteran from December 1969 through June 1971 for bilateral 
degenerative osteoarthropathy with subluxation of the hips.  
The veteran had surgery in 1970 for both hips.  

A May 1986 rating decision considered the additional evidence 
that was received in March 1986, and a denial of service 
connection for hip disability was continued.  

The veteran was hospitalized at a VA facility in March and 
April 1986 for further hip surgery.  The diagnoses were 
status post revision, arthroplasty, both hips and congenital 
hip dislocations.  

In July 1989, the RO received a duplicate copy of a June 1974 
statement from a private doctor.  Also received was a letter 
dated in January 1986 from JL, a former shipmate of the 
veteran's.  This friend recalled that he noticed that the 
veteran had limped during service, and the veteran had told 
him about the fire drill incident.  He was also told about 
how the veteran had fallen down a hatch and how he fell again 
in 1944.  A letter from MK, another military associate, 
indicates that he knew the veteran from 1941 to 1944.  He 
recalled the time that the veteran fell through the hatch on 
board ship and how the veteran was hurt.  CW, another 
military associate, noted that the veteran had been hurt on 2 
different occasions when they served on board a ship.  

An August 1989 rating decision denied service connection for 
a bilateral hip disability.  A letter dated in August 1989 
informed the veteran of this denial.  

A January 1993 letter from one of the veteran's shipmates 
indicates that he recalled that the veteran had 2 difference 
accidents during service - once, when he fell through a hatch 
and another when he used a high pressure water hose alone.  
He did not remember the seriousness of the accident.  
Duplicate letters dated in January 1986 were also submitted.  

A letter dated in June 1994 from a retired senator shows that 
the veteran had served with him during World War II.  It was 
his understanding that the veteran injured himself aboard 
ship during a training session in fire fighting.  He further 
understood that the veteran endured other injury during 
service.  

In September 1998, the RO received various documents from the 
veteran.  In a statement, the veteran noted that he was born 
with bilateral hip dysplasia and that incidents during 
service aggravated the condition.  An affidavit dated in July 
1998 from the veteran's nephew indicates that he remembered, 
when he was young, how the veteran and his parents discussed 
the veteran's hip problems.  A letter dated in August 1998 
from the veteran's brother shows that the veteran had told 
him about shipboard incidents.  He recalled that the veteran 
went to a family physician who could not determine the cause 
of the veteran's recurring pain in the groin area.  Later in 
1947, the veteran again went to the doctor, who was unable to 
make a diagnosis.  While visiting their older brother in 
1969, an orthopedic surgeon saw the veteran and examination 
revealed that the veteran did not have full hip joints, which 
probably was from incomplete development at birth.  It was 
noted that this doctor was informed about the incidents 
during service and the conclusion was that this no doubt 
aggravated his hip joints.  

Also received in September 1998 was a duplicate of a January 
1986 statement from JL.  A June 1998 notarized statement from 
EB shows that he became acquainted with the veteran during 
World War II service.  He did not recall the exact dates of 
the veteran's injuries, but he remembered the veteran 
speaking of pain.  The veteran's wife provided an affidavit 
dated in August 1998.  She remembered that he complained of 
pain in the groin area about 3-4 moths after service 
discharge.  She recalled that the veteran had gone to see a 
doctor at the time, but the doctor could not find the cause 
for the pain.  Later, in 1949, another doctor was unable to 
identify what the nature of the problem was.  Thereafter, the 
veteran just lived with pain until 1969, at which time he was 
told that his hips had never materialized from infancy.  
Subsequently, the veteran had multiple surgeries.  

Submitted in September 1998 was a Notice of Recommended 
Decision dated in November 1988 of an administrative law 
judge from the Social Security Administration (SSA).  The 
decision refers to the veteran's treatment of the hips from 
1969.  Also noted was an October 1988 private medical 
examination in which it was noted that the veteran had been 
born with bilateral hip dysplasia which progressively 
degenerated and required multiple operations.  An August 1998 
affidavit from the veteran's niece shows that she recalled 
the veteran seeing Dr. L in 1969 because of a hip problem.      

The veteran provided testimony at a personal hearing in 
October 1999.  The veteran described the injuries that he had 
in service.  Hearing transcript (T.), 3.  His shipmates 
witnessed the injuries.  T. 3.  The veteran reported that he 
sought treatment in 1947, but that doctor did not tell him 
that it was a hip problem.  T. 4.  He recalled that Dr. L. 
told him in 1969 that he had a hip problem for a long time 
and that the 2 service incidents aggravated the problem.  T. 
4.  During the hearing, the veteran was informed that 
obtaining statements from his private doctors regarding a 
relationship between service and a post-service hip 
disability would help his claim.  The veteran responded that 
he had previously tried to obtain such statements, but that 
records were not available or the doctors were deceased.  The 
veteran stated that there was no way of obtaining such 
information at this time.  T. 5.  The veteran's spouse also 
noted that the veteran had a total of 3 incidents during 
service which affected his hips.  T 7.  

An October 1999 statement from CB, a fellow shipmate, 
indicates that he recalled the veteran falling down a ship's 
hatch, but he would not go to sick bay.  At the time, the 
veteran limped around for several weeks and into months.  He 
did not know the seriousness of the accident, though the 
veteran was hurt.   

Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Each disorder for which a veteran seeks service 
connection must be considered on the basis of evidence, 
including that shown by his service records, his medical 
records, and pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

As indicated above, the August 1989 rating decision that 
denied entitlement to service connection for disability of 
the hips became final when the veteran did not appeal within 
one year of the date of notification of such determination.  
38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 
1991)]; 38 C.F.R. § 19.192 (1988) [38 C.F.R. § 20.1103 
(1999)].  Once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  
38 U.S.C.A. § 5108. 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
United States Court of Appeals for Veterans Claims (Court).  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran in this case contends that he injured his hips as 
a result of several incidents during military service.  The 
bases for the August 1989 denial, the last final denial in 
this case and which continued to confirm the prior denials, 
were that the currently diagnosed disabilities became 
manifest and were initially confirmed by medical evidence on 
a date too remote from the veteran's period of active duty to 
warrant service connection on any basis.  Evidence considered 
at that time included service medical records and post-
service private statement dated in 1971, VA examination 
report of 1971, VA hospital records, statements from the 
veteran, and statements provided by supporting shipmates and 
relatives.  Since that time, additional evidence has been 
added to the record in conjunction with the veteran's attempt 
to reopen his claim with new and material evidence.  Such 
evidence included multiple statements from relatives and 
shipmates, some previously submitted statements, hearing 
testimony from the veteran and his spouse, and a decision 
from SSA.  

The Board will first discuss the additional statements and 
testimony offered by the veteran and his spouse in support of 
his claim.  In those statements he offers an account of 
having incurred several injuries during his period of 
service.  Although the Board does not question the veteran's 
credibility herein, it notes that as mere reiterations of 
previous contentions on which his prior claim was based, the 
veteran's statements are not new within the meaning of 
38 C.F.R. § 3.156.  That is, the veteran's testimony was 
consistent with prior contentions and statements that were 
considered in the 1989 decision. 

Although the veteran is competent to report his in-service 
injuries, as well as any continuation of such symptoms after 
service, the record does not reflect that he possesses a 
recognized degree of medical knowledge that would render him 
competent to offer opinions as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The Court, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
extended the principal of Grottveit v. Brown, 5 Vet. App. 91 
(1993), to hold that if lay assertions of medical causation 
will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a), it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  In this case, the 
crucial basis for denial was that there was no medical 
evidence that related the post-service bilateral hip 
disability, first revealed decades after service, to service 
in any way.  

In this case, the evidence previously considered by the RO 
did not include competent evidence of a nexus between a 
current hip disability and any incident of service or 
findings therein.  The veteran's additional statements are 
not competent to establish a diagnosis of any hip disorder in 
service; nor are such sufficient to establish a causal 
relationship between his post-service hip problems and 
service.  Similarly, the new statements from the veteran's 
shipmates and relatives, though clearly sincere in their 
recollections, do not provide the requisite medical nexus 
evidence in the instant case.  There is no indication in the 
record that the veteran's relatives or shipmates have the 
training or medical expertise to provide a competent opinion 
as to medical diagnosis or medical causation.  As such, those 
statements/testimony, including from his spouse, are not 
material and not sufficient to reopen the claim.

As to the receipt of any duplicate evidence that was 
previously considered, such does not constitute "new and 
material" evidence since the evidence was previously reviewed 
in conjunction with the prior claim.  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decisionmakers...

The Board notes that the other additional evidence submitted 
since the last prior denial of the claim consists of an SSA 
determination dated in November 1988.  This determination 
does not constitute new and material evidence since it 
indicates that the veteran's hip dysplasia was from birth, 
and while it is described as progressive in nature, there is 
no reference to service or service injury.  

In short, the evidence added to the file since the August 
1989 decision is either cumulative or duplicative of 
previously considered evidence and does not contain any 
competent [medical] opinion relating currently shown hip 
problems to the veteran's period of military service in any 
way, whether by incurrence or aggravation.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Thus, the additional evidence does 
not bear directly or substantially upon the specific matter 
under consideration.  Absent such materiality, the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim and the 
veteran's claim is not now reopened.  38 C.F.R. § 3.156(a).  

Accordingly, the Board concludes that no new and material 
evidence has been presented to warrant reopening the claim 
and the August 1989 rating decision that denied reopening a 
claim of entitlement to service connection for a bilateral 
hip disability remains final.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.156(a), 20.1103.

The Board here recognizes that the Court, in Graves v. Brown, 
9 Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty in the January 
1999 statement of the case informing the veteran of the laws 
and regulations pertinent to new and material evidence cases, 
and advising him that to be new and material, the additional 
evidence would have to include competent medical evidence of 
a relationship between a current hip disability and his 
period of military service.  

The Board also notes that the veteran's brother reported in 
his notarized statement dated in August 1998 that the veteran 
had been told by a Dr. L that the incidents aboard ship 
during military service no doubt aggravated his hip joints.  
The veteran also testified as to this remark by Dr. L.  T. 4.  
However, that assertion, "filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, this statement is not sufficient to constitute 
new and material evidence.  

Nevertheless, a statement as described immediately above does 
appear to be a type of outstanding evidence of which VA is on 
notice that could possibly reopen the claim.  See Epps v. 
Brown, 9 Vet. App. 341 (1996).  During his hearing, the 
veteran was informed that this evidence could be helpful for 
his claim.  T. 5.  The veteran elaborated that the statements 
would not be available due to the passage of time, with 
records being unavailable or the doctors now being deceased.  
Accordingly, the VA would have no duty under 38 U.S.C.A. 
§ 5103(a) in those circumstances.  

At the hearing, the veteran's representative also requested 
that the veteran's combat service be considered with regard 
to the analysis of this claim.  Pursuant to 38 U.S.C.A. 
§ 1154(b) (West 1991), 

The Federal Circuit addressed the ramifications of 
38 U.S.C.A. § 1154(b) in Collette v. Brown, 82 F. 3d 
389(1996).  In Collette, the Federal Circuit specifically 
agreed with the Court's analysis in Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Federal Court also set out a three-step 
analysis for applying 38 U.S.C.A. § 1154(b).  First, it must 
be determined that there is "satisfactory lay or other 
evidence of service incurrence or aggravation" of disease or 
injury due to combat.  Second, it must be determined whether 
such evidence is "consistent with the circumstances, 
conditions or hardships of such service."  If both of these 
inquiries have been answered in the affirmative, then a 
factual presumption arises that the disease or injury is 
service connected.  The third step of the analysis is to 
determine whether the government has rebutted the established 
presumption of in service incurrence by "clear and 
convincing evidence to the contrary."  82 F. 3d 392-3.   

With regard to these special provisions for combat veterans, 
the Board first notes that the veteran has not contended that 
the injuries occurred "due to combat."  Additionally, Section 
1154(b) deals with the question whether a particular disease 
or injury was incurred or aggravated in service -- that is, 
what happened then -- not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  In any event, the veteran has not 
submitted the competent medical evidence that is required in 
this case.  

In sum, new and material evidence has not been submitted to 
reopen the claim for service connection for a left hip 
disability.  The prior denial in August 1989 was on the basis 
that the currently diagnosed disabilities became manifest and 
were initially confirmed by medical evidence on a date too 
remote from the veteran's period of active duty to warrant 
service connection on any basis, whether by incurrence or 
aggravation.  With his request to reopen, the veteran has not 
provided competent evidence that addresses the prior basis 
for denial.  Thus, the claim is not reopened and the appeal 
is denied.     



ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a 
bilateral hip disability, the appeal is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


